Citation Nr: 0022705	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  95-28 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from May 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

The Board notes that during the pendency of the appeal, the 
RO granted a 10 percent evaluation for the veteran's service-
connected bilateral knee disability.  While the veteran 
appealed the RO's August 1994 rating decision granting a 
noncompensable evaluation for his bilateral chondromalacia, 
the subsequent partial grant of 10 percent does not terminate 
the issue on appeal.  The United States Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that where 
a veteran has filed a notice of disagreement (NOD) as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

As the veteran noted his disagreement with the initial rating 
assigned for his bilateral chondromalacia in August 1994, and 
perfected his appeal as to that issue (but he did not express 
disagreement with regard to the effective date of award of 
service connection), the propriety of the rating from 
effective date of the award through to final resolution of 
the issue is now on appeal.  Grantham v. Brown, 114 F.3d 1156 
(1997); Fenderson v. West, 12 Vet. App. 119 (1999).  In 
accordance with Fenderson, the issue in this case has been 
rephrased to reflect that the veteran is appealing the 
initial evaluation assigned for his service-connected 
bilateral chondromalacia. 

Finally, the Board notes that the veteran's appeal originally 
included the issue of entitlement to a nonservice-connected 
disability pension.  During the pendency of the appeal, a May 
1999 rating decision granted the veteran's claim for 
nonservice-connected disability pension benefits.  Therefore, 
this issue is no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997). 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to his claim.  

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.  

3.  The medical evidence of record fails to demonstrate 
arthritis substantiated by X-ray findings; clinical findings 
associated with the veteran's bilateral knee disability 
include a bilateral range of motion from 0 to 135 degrees, 
without objective evidence of instability, subluxation, 
incoordination, or atrophy.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for bilateral chondromalacia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5099-5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show treatment for bilateral knee 
pain.  In June 1972, the veteran complained of pain and 
locking in both knees.  A physical examination was normal.  
Knee strain was diagnosed.

The veteran sought treatment for bilateral knee pain in 
August 1972.  At that time, he complained of diffuse pain 
along the sides of the knees with no point tenderness, and 
indicated that his knees occasionally gave way.  He reported 
pain after standing for long periods, and following physical 
training.  A physical examination revealed stable knees with 
no effusion.  Bilateral pain and tenderness was noted with 
patella pressure.  X-rays of the knees were normal.  The 
diagnostic impression was bilateral chondromalacia patella.

During January 1973 treatment, the veteran provided a two-
year history of pain in both knees, and reported multiple 
episodes of minor trauma.  Current complaints included 
swelling and questionable effusion.  A physical examination 
revealed a full range of motion of both knees.  There was no 
effusion or laxity, and a McMurray's test was negative.  Mild 
sub-patella tenderness was noted.  X-rays of the knees were 
negative.  The diagnostic assessment was probable 
chondromalacia, mild.

A May 1973 orthopedic consultation report notes a history of 
pain and stiffness with squatting, and increased pain when 
climbing steps.  An examination of the knees showed a full 
range of motion.  There was no effusion, or instability of 
the knees.  A positive McMurray's sign was noted on the right 
medial joint line.  Mild chondromalacia of both knees was 
diagnosed, and the veteran was given a permanent profile.

A May 1974 separation examination report notes bilateral 
chondromalacia.

The veteran filed a claim of entitlement to service 
connection for a bilateral knee disability in March 1994.

On VA examination the following month, the veteran provided a 
history of diffuse bilateral knee pain since the early 1970s, 
and indicated that he sustained multiple injuries to both 
knees during motorcycle accidents in 1970 and 1974.  He 
complained of occasional anterior left knee pain, which often 
developed or increased in severity following cold or damp 
weather.  A physical examination revealed mild tenderness 
over the right anteromedial knee area, and no tenderness of 
the left knee.  No edema or erythema was noted.  There was a 
full range of motion in both knees without pain.  A 
McMurray's test was negative.  According to the report, there 
was no internal derangement in either knee to suggest a 
cruciate or collateral ligament injury.  An X-ray study of 
the knees was normal.  The final assessment was recurrent 
bilateral knee pain, primarily over the anterior knee, of 
unknown etiology.

Based on this evidence, an August 1994 rating decision 
granted service connection for bilateral chondromalacia, and 
assigned a noncompensable evaluation.  The veteran filed a 
notice of disagreement (NOD) with this decision the following 
month.

A September 1994 VA outpatient treatment record notes 
complaints of pain and tenderness in both knees.  Bilateral 
knee pain was diagnosed.

The veteran submitted a substantive appeal (Form 9) in August 
1995, perfecting his appeal.  

The RO continued the noncompensable evaluation of the 
veteran's bilateral knee disability in August 1998, September 
1998, November 1998, and May 1999.

During a February 2000 VA orthopedic examination, the veteran 
gave a history of anterior knee pain since racing motorcycles 
as a teenager, and indicated that the pain increased 
significantly during boot camp in 1972.  He explained that he 
received treatment for bilateral knee pain throughout 
service, and was placed on a profile with no prolonged 
standing or marching.  He reported no other significant 
injuries to his knees, and indicated that they were "slowly 
progressing."  Current complaints included diffuse aching 
around both kneecaps anteriorly, and pain in the lateral 
portion of the left knee.  The veteran explained that his 
knee pain was worse with prolonged activities, stair 
climbing, or rising from a squatting position.  He related 
that he walked on a treadmill for approximately 30 minutes 
"a couple times a week," and experienced pain on the 
lateral side of his left knee following this exercise.  He 
noted that while he was able to climb at least one flight of 
stairs, he experienced pain with prolonged climbing. 

On physical examination, the veteran's gait was stiff but 
basically normal.  He was able to walk on his heels and toes, 
and could perform a full squat with pain on rising.  Range of 
motion was from 0 to 135 degrees in both knees.  There was no 
laxity, and Lachman's and McMurray's tests were negative.  
The report notes a positive patellar grind bilaterally, and 
positive patellar inhibition bilaterally.  There was 
tenderness over the iliotibial band of the left knee, 
beginning from the fibular head and extending proximally.  
Deep tendon reflexes were present and equal, and motor 
strength was normal.  Thigh circumference, measured four 
inches above the kneecap, was 17 inches bilaterally, and the 
veteran's calves were 14 inches bilaterally.  X-rays 
reportedly showed "some very mild degenerative changes with 
slight narrowing of the medial joint space on the standing 
view, with slight lateral tilt of the patella, but basically 
normal X-rays of both knees."  The final assessment was 
bilateral chondromalacia patella.  The examiner concluded 
that there was some mild impairment of the knees, which could 
be improved with muscle strengthening and weight loss.

Consequently, the RO granted a 10 percent evaluation of the 
veteran's bilateral chondromalacia in March 2000.

Analysis

The Board notes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), based upon his 
evidentiary assertions of increased disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Further, after reviewing 
the record, the Board is satisfied that all the relevant 
facts have been fully developed and that the case is properly 
in appellate status.  The record is devoid of any indication 
that there are other records available which might be 
relevant to the issue of entitlement to an increased 
evaluation for a bilateral knee disability.  Therefore, no 
further assistance to the veteran is required in order to 
comply with the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a).  Based on the evidence currently of 
record, further evaluation or development is not warranted.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.1 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). 

The veteran's service-connected bilateral chondromalacia has 
been evaluated as 10 percent disabling under Diagnostic Code 
5099-5010, by analogy to traumatic arthritis.  Diagnostic 
Code 5010 applies to traumatic arthritis and provides that 
such is evaluated under the criteria for 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings is to be 
rated on the basis of limitation of motion of the affected 
joint under the appropriate diagnostic code for the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint group or minor 
joint group affected by limitation of motion.  In the absence 
of limitation of motion, a 20 percent evaluation is provided 
where there is X-ray evidence of involvement of two or more 
major joints, or two of more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups without exacerbations.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (1999).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 
10 percent evaluation, flexion must be limited to 45 degrees.  
For a 20 percent evaluation is warranted where flexion is 
limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  Diagnostic 
Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999) provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  Id.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, General Counsel stated 
that if a veteran does not meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997).

The Board notes that the medical evidence of record fails to 
demonstrate arthritis established by X-ray findings.  As 
noted above, X-rays of the veteran's knees were normal on VA 
examination in April 1994.  While a February 2000 VA 
examination report notes that X-rays showed "some very mild 
degenerative changes" in both knees, the examiner concluded 
that the X-rays were "basically normal."  The final 
assessment was bilateral chondromalacia patella.  Absent 
confirmation of arthritis by X-ray, the veteran would not be 
entitled to a separate 10 percent evaluation for each knee by 
direct application of Diagnostic Code 5010 for minimal loss 
of motion or painful motion.  See also 38 C.F.R. §§ 4.40, 
4.45 (1999).  

The veteran demonstrated a full range of motion of the knees 
without pain on VA examination in April 1994, and a virtually 
full range of motion was from 0 to 135 degrees bilaterally, 
during the most recent VA examination.  As such, application 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 would not 
result in an increased evaluation.  Moreover, the competent 
evidence reflects no instability, subluxation, locking or 
joint deformity to warrant application of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5262, 5263 (1999), or 
VAOPGCPREC 23-97. 

The Board must point out that the RO rated the veteran by 
analogy under Diagnostic Code 5010, apparently in recognition 
that without confirmation of arthritis by X-ray, the critical 
criterion for a direct rating under Code 5110 (which also 
incorporates by reference the provisions of Code 5003) was 
not met.  The analogous rating of 10 percent recognized the 
fact that there was very limited, but definite, objective 
support for the veteran's subjective reports of 
manifestations in the knees.  Tenderness was reported 
recently in the left knee over the iliotibial band, but no 
tenderness was reported in the right knee.  The most recent 
examiner characterized the knee disorder as mild, and subject 
to improvement with muscle strengthening and weight loss.  In 
the Board's view, it may have been preferable to assign a 
single 10 percent rating by analogy under Code 5010 for the 
left knee, where tenderness was objectively confirmed, and a 
noncompensable evaluation for the right knee, where no pain 
or tenderness was objectively confirmed.  This would still 
leave the veteran in the same position as to the award of 
compensation benefits and, since the issue to the Board is 
entitlement to an increased evaluation, such an analysis does 
not warrant a change in the classification of the disability 
rating now in effect.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  For example, 38 C.F.R. § 4.59 (1999) would not 
support a higher evaluation since arthritis is not 
established and actual painful motion of both knees, as 
opposed to simply tenderness over the left knee, is not 
demonstrated.  Accordingly, the Board finds no basis upon 
which to assign a higher disability evaluation.  Thus, the 
veteran's appeal with respect to his bilateral chondromalacia 
is denied.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  38 
U.S.C.A. § 5107.  In reaching its decision, the Board has 
considered the complete history of the disability in question 
as well as current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.16 (1999).  Further, the functional 
effect of pain in the knees was also considered.  See 38 
C.F.R. §§ 4.40, and 4.45, and see DeLuca, 8 Vet. App. at 207-
208.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service-connected bilateral 
knee disability during the appeal period that would sustain a 
higher rating for any time frame.  The RO chose to assign an 
effective date for the 10 percent rating from March 1994, 
which was a liberal reading of the record.  Accordingly, the 
Board does not find evidence that the veteran's disability 
evaluation should be increased for any separate period based 
on the facts found during the appeal period.


ORDER

An initial evaluation in excess of 10 percent for the 
veteran's service-connected bilateral chondromalacia is 
denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

